DAVIDSON, P. J.
Appellant was convicted of burglary.
The indictment alleges that the offense was committed on the 19th day of April, “One Thousand Nine Hundred and -” and anterior to the presentment of this indictment. This instrument was filed in court on August SO, 1910. This shows clearly on the face of the pleadings that the offense had been barred by limitation years before the return of the indictment. Por this reason, the judgment will be reversed and the prosecution dismissed.
Under this view of the ease, we deem it unnecessary to notice other questions. There is no statement of facts contained in the record.
The judgment is reversed, and the prosecution ordered dismissed.